Citation Nr: 0033986	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for headaches, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
headaches and assigned a noncompensable evaluation, effective 
May 17, 1997.  In that decision, the RO also denied service 
connection for: kidney stones, chronic ear infections, 
tinnitus, tuberculosis, numbness in both arms, residuals of a 
right eye injury, residuals of a cervical spine injury, 
bilateral knee injuries, and psoriasis.  In October 1998, the 
veteran submitted a Notice of Disagreement with respect to 
the entire decision.

In a May 1999 rating decision, the RO granted service 
connection for left and right knee disorders, a skin 
condition (claimed as psoriasis), a residual scar on the 
right shoulder from cyst removal, residuals of a right eye 
injury, and residuals of a cervical spine injury, assigning 
10 percent evaluations to the first three disorders and 
noncompensable evaluations to the last three disorders.  
These issues are therefore not in appellate status.

In a VA Form 21-4138 dated April 30, 1999, during the 
pendency of his appeal, the veteran withdrew his service 
connection claims for kidney stones, chronic ear infections, 
tinnitus, tuberculosis, and numbness in both arms.  See 
38 C.F.R. § 20.204(b) (2000).  The veteran indicated that 
remaining issue he wished to pursue was the rating for his 
headaches.  Thus, the sole issue before Board is a higher 
initial (compensable) evaluation for the veteran's service-
connected headaches.
 
In November 2000, the veteran testified at a VA video 
conference hearing before the undersigned Veterans Law Judge.



REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before further Board review of 
the claim.  In this regard, the Board notes that, after the 
appeal was certified to the Board and during the November 
2000 video conference hearing, the veteran and his 
representative submitted additional relevant lay and medical 
statements dated in October and November 2000 and 
specifically noted that it was without a waiver of initial RO 
review.  Accordingly, this case must be returned to the RO 
for initial consideration of this evidence and preparation of 
a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c) (2000).  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (Act) became law.  Pub. L. 106-475, 
114 Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

At his hearing, veteran indicated that he was receiving 
treatment from non-VA medical providers for his headaches.  
The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  See The 
Veterans Claims Assistance Act of 2000 to be codified at 
38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 
(1992); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  The Board notes that 
some of the evidence to be reviewed by the RO consists of 
statements from the veteran's non-VA medical providers 
without the clinical records of treatment.  Any additional 
treatment records should also be obtained and associated with 
the claims file. 

If after reviewing the evidence the RO determines that an 
examination is needed to evaluate the severity of the 
veteran's headaches, the RO should schedule an appropriate 
examination to evaluate his disorder.  38 U.S.C.A. § 5103A. 
App. 4 (1991).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:


1.  The RO should also request from the 
veteran the names and addresses of all 
medical care providers, who have treated 
him for his headaches since his discharge 
from service in 1997.  After securing the 
necessary releases, the RO should obtain 
and associate these treatment records 
(not already of record) with the claims 
file, including any VA medical records, 
documenting treatment for his headaches 
or related symptomatology.

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

3.  After completion of these actions, if 
it is determined that an examination to 
evaluate the veteran's service-connected 
headaches is warranted, the RO should 
schedule an appropriate VA examination of 
the veteran to evaluate the severity of 
his headache symptomatology.  Any 
indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The claims 
file and a copy of this order should be 
made available to the examiner. 

4.  Following completion of the above 
development, the RO must readjudicate the 
claim.  If less than the full benefits 
sought is awarded, the RO should issue a 
supplement statement of the case and 
afford the veteran and his representative 
a reasonable opportunity to respond, 
before the record is returned to the 
Board for further review.

The purpose of this remand is to ensure due process of law 
and provide additional development.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case. The veteran and his representative are 
free to submit additional evidence and argument in connection 
with these matters.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



